Notice of Pre-AIA  or AIA  Status
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a support apparatus comprising a deck a back section and a leg section pivotally mounted to a seat section and being reconfigurable between a cot configuration where said back section, said seat section, and said leg section are arranged to support a person in a supine position and a chair configuration where said back section and said leg section are angled relative to said seat section to support a person in a sitting position:
a primary lift mounted to said deck to raise said deck relative to a supporting floor or ground surface from the supporting floor to a first primary lift height and to a maximum second primary lift height wherein said leg section can be moved to said chair configuration without interference from the floor or ground surface, an auxiliary lift reconfigurable between a first configuration and a second configuration, said first configuration having a first auxiliary lift height, said second configuration having a second auxiliary lift height to raise said deck to a transport height, and said second auxiliary lift height being greater than said first auxiliary lift height and greater than said maximum second primary lift height, said auxiliary lift being positionable under said deck when said auxiliary lift is in said first configuration, and said auxiliary lift operable to raise said deck and said primary lift off relative to the supporting floor or ground surface when said auxiliary lift is reconfigured to said second configuration to raise deck and said primary lift to the transport height for loading the person support apparatus into an emergency vehicle; and wherein when said auxiliary lift is reconfigured to said second configuration said auxiliary is configured to provide sole .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673